Citation Nr: 1211053	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Veteran testified in support of these claims during a hearing held at the RO in July 2011, before the undersigned Acting Veterans Law Judge.  

The Board addresses the claims of entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure, and hypertension, including as secondary to herbicide exposure, and an acquired psychiatric disorder other than PTSD in the REMAND section of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

There is no medical evidence of record diagnosing PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

The RO provided the Veteran VCAA notice on the claim being decided by letter dated in December 2008.  With regard to content, this letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

In this document and in a memorandum dated in March 2009, the RO informed the Veteran that to prevail in his claim for service connection for PTSD, he must submit evidence linking his PTSD to a verified in-service stressor.  The RO explained that that entailed identifying an in-service stressor(s) and providing the RO with the specific dates and places of the alleged stressor incident(s), the specific units to which the Veteran was assigned at the time the stressor(s) occurred and the names of any individuals who were injured or killed during the incident(s).  The RO further indicated that, without such information, it would not be able to perform its duty to assist the Veteran by attempting to verify his alleged stressors. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter before it initially decided the Veteran's claim.  It is thus timely.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In this case the RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to the claims, including service treatment and personnel records and post-service treatment records.  The RO did not afford the Veteran a VA examination in support of this claim; however, pertinent statutory provisions do not mandate that such action be taken.  

VA is obliged to provide a claimant an examination when the record contains competent evidence that he has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained in greater detail below, in this case, there is no evidence of the claimed disability.  

During the course of this appeal, the RO did not attempt to verify a stressor because it did not have sufficient information to do so.  Without the Veteran identifying one, any such attempt would have been futile.  Compare Pentecost v. Principi, 16 Vet. App. 124, 127-29 (2002) (where the veteran's morning reports were secured after the veteran provided stressor information that included the date (month and year) and location (a particular air base) of the incidents).

VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is not an impossible or onerous task for appellants who claim entitlement to service connection for PTSD to supply the names, dates and places of events claimed to support a PTSD stressor).

II.  Analysis

The Veteran seeks a grant of service connection for PTSD.  He has not identified any particular in-service stressor as the cause of his PTSD.  Instead, during his July 2011 hearing, he testified that the condition likely developed secondary to marital difficulties he had while in the service.  Allegedly in approximately 1967, after returning from Thailand and living with his spouse (high school sweetheart), he learned that she was involved with another serviceman, a friend with whom he had served in Thailand, and heard them engaging in sexual relations.  He contends that this caused him such distress and depression, he tried to kill himself.  He further contends that he has never really gotten over this situation and feels depressed when he recalls the stressful events.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 FR 41092 (to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending before the Board on or after July 12, 2010.

The Veteran's service treatment records substantiate his allegation that he tried to kill himself during active duty for the reason reported.  Indeed, his attempt in this regard necessitated hospitalization, during which a medical professional diagnosed adult situational reaction.  At other times during his active service, the Veteran reported being depressed about marital difficulties he was experiencing and medical professionals objectively confirmed mental health difficulties.  None, however, diagnosed PTSD.  

Post-service medical evidence of record fails to satisfy the first and second elements of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because it also does not include a diagnosis of PTSD, linked or not to a claimed in-service stressor.  Rather, according to this evidence, all VA treatment records, although the Veteran has sought treatment for mental health complaints since his discharge from service, no medical professional has attributed any such complaints to PTSD or otherwise diagnosed PTSD.  

The Veteran's assertion that he has such a condition thus represents the only evidence of record diagnosing PTSD.  The Veteran is competent to report that he felt stress, depression and sadness during service secondary to his marital difficulties and, when recollecting these difficulties, continues to experience these feelings as they are capable of lay observation.  Unfortunately, however, the Veteran does not possess a recognized degree of medical knowledge to diagnose a psychiatric disorder manifested by such feelings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of medical evidence diagnosing PTSD, the Board concludes that such a disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.


REMAND

Prior to adjudication of the claims of entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure, hypertension, including as secondary to herbicide exposure, and an acquired psychiatric disorder other than PTSD, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, during his July 2011 hearing, the Veteran indicated that, from the 1970s to the 1990s, he saw certain treatment providers for diabetes mellitus and hypertension.  The records of this treatment are not in the claims file and, being pertinent to the claims for service connection for diabetes mellitus and hypertension, must be secured on remand.  The treatment providers the Veteran identified during his hearing include a physician who initially placed him on hypertension medication in the 1970s or 1980s (Veteran might have records of this treatment in his possession as he mentioned that he "should have brought [his] records.") and the VA clinic in Bonham, Texas, where he first received treatment for diabetes in 1973 or 1974, was placed on medication for this condition in 1978, received hypertension medication in 1982, and continued to visit in the 1980s and 1990s.  See transcript at 10, 11, 13-16.

Second, as previously indicated, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  During his hearing, the Veteran testified that, during service, he was depressed regarding problems he was having with his spouse.  Allegedly, he sought treatment in service for such depression.  He indicated that in the late 1960s, perhaps 1967, he tried to kill himself by drinking methanol alcohol, a poison, and ended up being rushed to the hospital, where he received treatment for a few days.  Indeed his service medical records substantiate his assertion.  See transcript at 21-30.

The Veteran also testified that he has experienced depression since service.  Id.  
His post-service medical records establish that he has a current diagnosis of a psychiatric disorder.  Because a feeling of being depressed is capable of lay observation, the Veteran's assertion that he felt depression since service is competent to establish continuity of that particular symptom.  To date, however, VA has not obtained a medical opinion addressing whether the Veteran's current psychiatric disorder is related to service, including the depression that has reportedly manifested on a continuous basis since service.  

The Board REMANDS these claims for the following action:

1.  Contact the Veteran and ask him to identify the name and location of the physician who initially prescribed him medication for his hypertension in the 1970s or 1980s.  Also ask him to submit the records to which he referred at his July 2011 hearing.  See transcript at 10. 

2.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of treatment the Veteran received for the disabilities at issue in this remand, including from the physician identified pursuant to the previous request and the VA clinic in Bonham, Texas, where the Veteran allegedly received treatment for his hypertension and diabetes from the 1970s to the 1990s, as early as 1973.  

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for an acquired psychiatric disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that certain symptoms, including sadness and feelings of depression, are capable of lay observation and therefore competent evidence of symptomatology and that any opinion proffered on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose any psychiatric disorder shown to exist; 

b) opine whether the disorder is at least as likely as not related to the Veteran's active service, including documented in-service mental health complaints, diagnosis and suicide attempt;

c) provide detailed rationale, with specific references to the record, for the opinion expressed; and   

d) if the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Review the examination report to ensure that it complies with these remand instructions and, if it does not, return it to the examiner for correction.  

5.  Readjudicate these claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


